
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 12
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Weiner (for
			 himself, Ms. Wasserman Schultz,
			 Mr. Israel,
			 Mr. Larson of Connecticut,
			 Mr. Rooney,
			 Mr. West, and
			 Mr. Grimm) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that an
		  appropriate site on Chaplains Hill in Arlington National Cemetery should be
		  provided for a memorial marker to honor the memory of the Jewish chaplains who
		  died while on active duty in the Armed Forces of the United
		  States.
	
	
		Whereas 13 Jewish chaplains have died while on active duty
			 in the Armed Forces of the United States;
		Whereas Army Chaplain Rabbi Alexander Goode died on
			 February 3, 1943, when then USS Dorchester was sunk by German torpedoes off the
			 coast of Greenland;
		Whereas Chaplain Goode received the Four Chaplains’ Medal
			 for Heroism and the Distinguished Service Cross for his heroic efforts to save
			 the lives of those onboard the Dorchester;
		Whereas Army Chaplain Rabbi Irving Tepper was killed in
			 action in France on August 13, 1944;
		Whereas Chaplain Tepper also saw combat in Morocco,
			 Tunisia, and Sicily while attached to an infantry combat team in the Ninth
			 Division;
		Whereas Army Chaplain Rabbi Louis Werfel died on December
			 24, 1944, at the young age of 27, in a plane crash while en route to conduct
			 Chanukah services;
		Whereas Chaplain Werfel was known as The Flying
			 Rabbi because his duties required traveling great distances by plane to
			 serve Army personnel of Jewish faith at outlying posts;
		Whereas Army Chaplain Rabbi Meir Engel died at the Naval
			 Hospital in Saigon on December 16, 1964, after faithfully serving his country
			 during WWII, the Korean War, and the Vietnam War;
		Whereas Army Chaplain Rabbi Morton Singer died on December
			 17, 1968, in a plane crash while on a mission in Vietnam to conduct Chanukah
			 services;
		Whereas Army Chaplain Rabbi Herman Rosen died in service
			 of his faith and his country on June 18, 1943;
		Whereas his son, Air Force Chaplain Solomon Rosen, also
			 died in service of his faith and his country on November 2, 1948;
		Whereas Army Chaplain Rabbi Nachman Arnoff died in service
			 of his faith and his country on May 9, 1946;
		Whereas Army Chaplain Rabbi Frank Goldenberg died in
			 service of his faith and his country on May 22, 1946;
		Whereas Army Chaplain Rabbi Henry Goody died in service of
			 his faith and his country on October 19, 1943;
		Whereas Army Chaplain Rabbi Samuel Hurwitz died in service
			 of his faith and his country on December 9, 1943;
		Whereas Air Force Chaplain Rabbi Samuel Rosen died in
			 service of his faith and his country on May 13, 1955;
		Whereas Air Force Chaplain Rabbi David Sobel died in
			 service of his faith and his country on March 7, 1974;
		Whereas Chaplains Hill in Arlington National Cemetery
			 memorializes the names of 242 chaplains who perished while on active duty in
			 the Armed Forces of the United States; and
		Whereas none of the 13 Jewish chaplains who have died
			 while on active duty are memorialized on Chaplains Hill: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that
			 an appropriate site on Chaplains Hill in Arlington National Cemetery should be
			 provided for a memorial marker, to be paid for with private funds, to honor the
			 memory of the Jewish chaplains who died while on active duty in the Armed
			 Forces of the United States, so long as the Secretary of the Army has exclusive
			 authority to approve the design and site of the memorial marker.
		
